                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


NICHOLAS ENNIS, et al                         )
                                              )
v.                                            )       NO. 3:20-0805
                                              )       Crenshaw/Holmes
COUNTY OF SUMNER, TENNESSEE,                  )
et al                                         )


                                            ORDER

       A telephonic status/case management conference was held on May 12, 2021. Counsel

participating were: Michael Sousa, Raymond DiGuiseppe, and Lloyd Tatum for Plaintiffs and

Thomas Russell for Defendants. From discussion during the status/case management conference,

and review of the record, the following is ORDERED:

       1.      The parties are not in agreement for mediation at this time. Nevertheless, the parties

are strongly encouraged to consider mediation and are reminded that they may mediate by

agreement without the need of further order unless referral for pro bono mediation is requested

(which must be made by motion). Any motion for pro bono mediation must include a statement

as to why private mediation is not feasible. Further, the joint case resolution status report due on

August 13, 2021 must expressly confirm that the parties discussed the possibility of mediation. If

the parties have agreed to mediation, the case resolution status report must identify the mediator

and the scheduled date(s) for mediation. All other case resolution plan provisions remain

unchanged.

       2.      No other status/case management conferences are scheduled at this time; however,

any party may request or the Court may set a status/case management conference as needed based

on further developments.




     Case 3:20-cv-00805 Document 31 Filed 05/19/21 Page 1 of 2 PageID #: 162
       3.      All other case management deadlines and provisions found in prior orders and not

modified herein remain in full force and effect.

       It is SO ORDERED.


                                                   ___________________________________
                                                   BARBARA D. HOLMES
                                                   United States Magistrate Judge




    Case 3:20-cv-00805 Document 31 Filed 05/19/21 Page 2 of 2 PageID #: 163
